Citation Nr: 9903797	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-43 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for a conversion 
hysteria disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1969 to January 1970.

This appeal arises from a January 1994 rating decision by the 
RO which denied the veteran's claim seeking entitlement to 
service connection for PTSD.  

On his substantive appeal, the veteran indicated that his 
claim of service connection was for a conversion disorder.  
This matter was clarified at a hearing held at the RO in 
January 1995, namely that his claim included both issues - 
service connection for PTSD and a conversion disorder.  The 
appeal was thereafter developed accordingly.

Although service connection was previously denied in May 1986 
for an emotionally unstable personality and dysthymic 
disorder, the 1986 denial did not specifically extend to the 
disorders currently claimed by the veteran, namely PTSD and a 
conversion disorder.  Therefore, the issues currently on 
appeal will be considered on a de novo basis.

The veteran's claim was initially before the Board in 
February 1997, at which time it was remanded for additional 
development.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has PTSD and that it is related 
to beatings he received from his drill instructor in basic 
training.  He also claims that he has a conversion hysteria 
disorder which had its onset in service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  Also, the veteran has not met 
the burden of presenting a well grounded claim for 
entitlement to service connection for a  conversion hysteria 
disorder.  Accordingly, that claim is denied as not well 
grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's military records do not indicate engagement 
in combat with the enemy or direct combat participation.  

3.  The veteran's alleged stressors are not corroborated by 
credible evidence. 

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for entitlement to service connection for a conversion 
hysteria disorder is plausible.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

2.  The claim for entitlement to service connection for a 
conversion hysteria disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107, (West 1991); 38 C.F.R. § 3.303. 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At the veteran's induction examination in March 1969, his 
psychiatric evaluation was normal.  On the veteran's report 
of medical history form from induction in March 1969, the 
veteran placed a check in the yes box to indicate that he 
either currently had or had previously had nervous trouble.  
On the back of the form, the physician summarized such 
reporting by the veteran by noting "mild anxiety". 

In September 1969, the veteran was brought to a VA hospital 
in Salem by his father.  He had fallen the day before and 
"bumped his head".  Questioning revealed that the veteran 
was severely confused as to time and place.  His memory for 
remote events seemed to be fairly good, but for things 
occurring in the previous 2-3 years, he was mixed up.  After 
the workup, the impression was that the veteran was suffering 
from "some kind of a conversion reaction and may even have 
broke into an acute psychotic episode."  A diagnosis was 
provided of "undiagnosed psychiatric condition, 
characterized by amnesia with loss of memory for past two 
years."  The veteran was transferred to a Naval Hospital in 
Portsmouth later in the month.  

At the Naval Hospital, the admission diagnosis was conversion 
hysteria.  A routine physical was given and laboratory and 
neurological examinations were within normal limits.  An 
electroencephalogram was also done which was normal.  
Regarding the veteran's mental status, the patient had no 
thought disorder, and exhibited no evidence of psychosis, 
neurosis or organic brain disorder.  His affect showed some 
indifference and his mood was normal.  He was oriented as to 
time, place and person.  In October 1969, the veteran was 
discharged to the Naval Hospital in Philadelphia.  The 
diagnosis at discharge was retrograde amnesia due to 
hysterical conversion reaction that existed prior to 
enlistment.

At the Naval Hospital in Philadelphia, the diagnosis 
initially in October 1969 was conversion reaction.  However, 
it was revised in December 1969 to emotionally unstable 
personality.  

In December 1969, the veteran appeared before a Medical 
Board.  At that time, the diagnosis was emotionally unstable 
personality and it was recommended that he be discharged from 
service.  The medical history noted by the Medical Board 
shows that the veteran returned home during leave in 
September 1969 and was supposed to have reported to the 
Republic of Vietnam four days after his leave expired.  The 
veteran reportedly was concerned about "family problems" 
and was in conflict about reporting for duty in the Republic 
of Vietnam.  He reportedly said that the Vietnam conflict was 
"a waste", and that he was "planning not to fight back if 
the enemy attacked."  The veteran also reportedly complained 
of "inhuman treatment" during recruit training and stated 
that he did not like to be "beat upon" by drill 
instructors.  After a period of evaluation and treatment, and 
a review of the records, the diagnosis was emotionally 
unstable personality.  It was reported that a conference of 
staff psychiatrists reviewed the records and current clinical 
findings and agreed that the veteran's condition existed 
prior to entry, and was not aggravated by service.  They 
further indicated that the veteran's condition made him 
unsuitable for service.  

The post-service medical records show that the veteran was 
hospitalized at a VA hospital in 1985 for dysthymic disorder 
and alcohol abuse.  

VA Medical Center treatment records from February 1993 to May 
1997 show that clinical assessments were made at various 
times of adult attention deficit disorder, alcohol 
dependence, dysthymic disorder, major affective disorder, 
bipolar disorder, adjustment disorder with mixed emotions, 
and PTSD.  Specifically, a July 1993 record refers to PTSD 
symptoms as being secondary to abuse in the United Stated 
Marine Corps.  In October 1993 and February 1994, PTSD was 
diagnosed; however, no specific stressors were cited.  

In a December 1994 letter, Dr. B. F. a VA physician, stated 
that the veteran had a current working diagnosis of Type II 
bipolar disorder and alcohol dependence in remission.  He 
also stated that the veteran carried a provisional diagnosis 
of PTSD.  The veteran claimed that this diagnosis was based 
on "in-human treatment" and beatings he underwent while in 
basic training.  The veteran also noted experiencing a fall 
while on active duty which led to a positive loss of 
consciousness.  As a result, the veteran claimed to suffer 
chronic anxiety, mood swings, nightmares, and impulsive 
behavior with difficulty maintaining relationships.  At the 
time of the letter, the veteran was also being evaluated for 
possible attention deficit hyperactivity disorder, residual 
type.

The veteran was afforded a hearing before the RO in January 
1995, a transcript of which has been associated with the 
claims folder.  The veteran testified that prior to service 
he had a verbal confrontation with a teacher in high school.  
He testified that during basic training he was physically 
beaten by his drill instructor, a Staff Sergeant Bolsey.  He 
clarified later in the hearing that the beatings were done 
with a closed fist to his face, shoulders, chest, and back of 
the head.  He stated that the beatings happened on average 
once per night.  He stated that his job was to hand out mail 
every evening, and that if he did not do his job correctly, 
that the drill instructor would slap him around or hit him in 
the chest.  He described being beaten in front of the entire 
platoon.  He recalled one incident where the staff sergeant 
locked him in his bunk and beat him.  He stated that he did 
not have problems with the other drill instructors.  He 
stated that he got a meritorious promotion out of boot camp.  
He stated that after basic he went on an ITR assignment and 
that he got along well with his instructors there.  

The veteran testified that he was with the set of drill 
instructors in question for either eight or twelve weeks.  He 
testified that the drill instructor in question hit other 
recruits, but that the veteran himself was singled out.  He 
stated that he was a platoon scribe during basic training and 
that he was never demoted from such position.  He opined that 
the boot camp abuse was the onset of his problems.  

The veteran testified about his head injury in service.  He 
stated that the only thing he remembered was hitting his head 
against a door jamb.  He stated that he was taken by his 
father to the Salem Hospital and that he was treated by a 
psychiatrist in service.  The veteran assumed that he was 
perfectly normal at entry into service.  

The veteran testified that after service he developed a 
drinking problem.  He testified that the first time he had 
treatment for any type of nervous problems or alcohol 
problems was 1974 when he indicated that he tried to commit 
suicide after his first marriage broke up.  He stated that he 
was taken to the Salem VA, but could not remember whether he 
actually received treatment.  He testified that other than 
the 1974 treatment, he did not receive treatment until the 
1990s.  He described guilt over not having gone to Vietnam.  
He indicated that his nervous condition had hurt his ability 
to keep a number of jobs since 1970, and that he had been 
fired from three jobs.  

In February 1997, the Board remanded the veteran's claim for 
further development including information concerning his 
claimed stressors.  The veteran was advised to be as specific 
as possible so that an adequate search for verification of 
his stressors could be conducted.

In August 1997, the veteran submitted information about his 
stressor.  He said that he was struck repeatedly by his staff 
sergeants in front of his platoon.  He stated that he was 
struck by staff sergeants "Boltzy" and "Hafley".  He said 
that these beatings occurred at Paris Island between the last 
week of April 1969 to the first week of June 1969.  He stated 
that he was in Platoon 352, A Company, 3rd Battalion.  

In January 1998, the Personnel Management Support Branch of 
the United States Marine Corps stated that the information 
contained in the veteran's claim was insufficient for 
conducting any meaningful research.  They stated that 
incidents had to be reported and documented in order to be 
researched.  They specified that stressors such as being 
slapped by a drill instructor would not be found in the 
records unless the drill instructor was reported and charged 
under the Uniform Code of Military Justice.  

The veteran underwent a VA examination in February 1998 by 
two physicians.  It was noted that veteran's C-file was 
reviewed along with all of his available clinical records.  
The veteran reported several current psychiatric problems, 
including "learning to cope with his history" involving 
beatings by a drill instructor on a daily basis while at 
Parris Island in 1968.  Regarding the incident in service 
where he hit his head, the veteran reported that he was home 
on leave, was very upset about the beatings by the drill 
instructor, ran into a door in his home, and developed severe 
retrograde amnesia for the prior year.  Regarding his current 
status, the veteran described mood swings, with depression 
lasting 2-3 days, on a weekly basis.  He stated that he had 
had the mood swings since boot camp.  According to the 
examiners, the veteran clearly denied serious major 
depressive symptoms, panic symptoms, PTSD symptoms, or 
generalized anxiety symptoms.  

The examiners concluded that the veteran suffered from a long 
history of alcohol dependence which may have  long-term 
neuropsychiatric sequelae that could possibly involve 
attention deficit disorder.  They stated that in general, 
they agreed with Dr. B. F.'s diagnosis of adult attention 
deficit disorder, and they stated that it appeared that most 
of the veteran's difficulties throughout his life were a 
function of either alcohol dependence or attention deficit 
disorder.   

Before the veteran's February 1998 examination, the RO 
provided written instructions to the examiners to determine 
the nature and etiology of any current PTSD and or conversion 
disorder.  The examiners were advised that although efforts 
were made to verify the veteran's stressor, there was no 
verified inservice stressor.


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1997)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, No. 96-918 (U.S. Vet. App. Apr. 20, 1998); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. §  3.303(d)(1997). 





Entitlement to service connection for PTSD.

38 C.F.R. § 3.304(f) provides that service connection for 
post traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Zarycki v. Brown, 6 Vet. App. 
91, 97 (1993).  

The threshold question in the veteran's claim for service 
connection for PTSD is whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If he has not done so, 
there is no VA duty to assist him in developing the claim, 
and the claim must be denied.  Id.   The Board finds that the 
veteran's claim is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has presented a 
claim which is not inherently implausible.  

VA Medical Center treatment records show that the veteran was 
diagnosed with PTSD in October 1993 and February 1994.  Also, 
a July 1993 treatment record referred to PTSD symptoms as 
being secondary to abuse during service.  Also, in a December 
1994 letter, Dr. B. F. noted that the veteran had a 
provisional diagnosis of PTSD.  He noted the veteran's 
references to beatings while in basic training.  No further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

The Board next notes that according to his DD-214, the 
veteran has not received the Purple Heart, Combat 
Infantryman's Badge, or similar combat citation indicating 
participation in combat.  As is noted above, these awards 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993).  


Since the Board has determined that the veteran did not 
engage in combat with the enemy, it must determine whether 
the veteran's claimed stressor is corroborated sufficiently 
by service records or other sources to establish the 
occurrence of the claimed stressful events.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  The veteran described a stressor of being 
beaten by his drill instructor on average once per night 
between the last week of April 1969 to the first week in June 
1969 during boot camp at Paris Island.  

In an August 1997 statement, the veteran stated that these 
beatings took place while he was in Platoon 352, A Company, 
3rd Battalion.  The information that the veteran provided 
about his stressor along with his service records was 
forwarded to the Personnel Management Support Branch of the 
United States Marine Corps.  In January 1998, the Marine 
Corps stated that the information contained in the veteran's 
claim was insufficient for conducting any meaningful 
research.  They specifically indicated that a stressor such 
as being slapped by a drill instructor would not be found in 
the records unless the drill instructor had been reported and 
charged under the Uniform Code of Military Justice.  The 
veteran has not indicated that any such complaints were made 
or charges filed against his drill instructor.  The veteran's 
claimed stressor has not been verified by competent evidence. 

Regarding the veteran's diagnoses of PTSD, when he was so 
diagnosed by the VA in October 1993 and February 1994, no 
specific stressor was cited.  The July 1993 VA record did not 
diagnose the veteran with PTSD, but only referred to PTSD 
"symptoms" as being secondary to abuse in service.  In 
December 1994, Dr. B. F. wrote only that the veteran had a 
"provisional" diagnosis of PTSD.  When the veteran was 
examined in February 1998 to conclusively determine whether 
or not he had PTSD, the examiners indicated that they had 
looked at the veteran's C-file.  They noted the veteran's 
reported stressor of having been beaten by his drill 
instructor.  They also noted that the veteran denied PTSD 
symptoms.  They did not diagnose the veteran with PTSD, but 
rather with alcohol dependence and possible attention deficit 
disorder.  


As noted above, the veteran does not really have a clear 
diagnosis of PTSD.  However, even if it is conceded that the 
veteran has PTSD, the stressor that the veteran reported of 
having been beaten by his drill instructor was not able to be 
verified.  The service records do not corroborate the 
veteran's statements and the Marine Corps was also not able 
to verify the veteran's alleged stressor. 

The Board finds that the veteran did not engage in combat 
with the enemy and his accounts of alleged stressful events 
in service are not corroborated by the service records or any 
other source.  See Moreau, 9 Vet. App. 389 (1996); Doran, 6 
Vet. App. 283, 289 (1994); 38 C.F.R. § 3.304(f).  In light of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD. 38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  



Entitlement to service connection for a conversion hysteria 
disorder.

As noted in the introduction, service connection was 
previously denied in May 1986 for an emotionally unstable 
personality and dysthymic disorder.  The veteran now claims 
that he should be granted entitlement to service connection 
for a conversion hysteria disorder.  As the 1986 denial did 
not specifically address a conversion hysteria disorder, the 
Board will now address the issue of whether the veteran is 
entitled to service connection for such disorder.  However, 
the Board will limit its consideration to the specific 
psychiatric disorder of a conversion hysteria disorder.  

The veteran's claim for service connection for a conversion 
hysteria disorder is not well grounded.  He has not presented 
competent evidence showing that he currently has a conversion 
hysteria disorder. 

Service medical records show that the veteran was brought to 
a VA hospital in September 1969 after "bumping his head."  
He was initially diagnosed as suffering from "some kind of a 
conversion reaction and may even have broke into an acute 
psychotic episode."  He was then transferred to a Naval 
Hospital in Portsmouth later in the month.  His diagnosis at 
discharge from Portsmouth in October 1969 was "retrograde 
amnesia due to hysterical conversion reaction that existed 
prior to enlistment."  He was then transferred to the Naval 
Hospital in Philadelphia.  His initial diagnosis there in 
October 1969 was "conversion reaction."  However, in 
December 1969, the veteran's diagnosis was emotionally 
unstable personality.  A Medical Board indicated that the 
veteran's condition made him unsuitable for service.  

Even if it is conceded that the veteran had a conversion 
hysteria disorder in service, the evidence does not show a 
current diagnosis of a conversion hysteria disorder.  The 
veteran has numerous diagnoses of current psychiatric 
disabilities.  VA Medical Center treatment records from 
February 1993 to May 1997 show diagnoses of adult attention 
deficit disorder, alcohol dependence, dysthymic disorder, 
major affective disorder, bipolar disorder, adjustment 
disorder with mixed emotions, and PTSD.  Before the veteran's 
VA examination in February 1998, the examiners were asked to 
determine whether the veteran had a conversion disorder.  The 
diagnoses they provided were alcohol dependence and possibly 
attention deficit disorder.  They did not indicate that the 
veteran had a conversion disorder, but rather reported the 
disorders noted above.  

In summary, the medical evidence including recent examination 
provides no references to a present diagnosis of a conversion 
hysteria disorder.  Without evidence of a present disability, 
an essential element of a well-grounded claim is missing.

The veteran asserts that he should be granted service 
connection for a conversion hysteria disorder.  However, as a 
layman, the veteran is simply not qualified to provide a 
medical diagnosis of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


As noted above, for a claim to be well grounded, there must 
be a medical diagnosis of a current disability.  See Caluza, 
supra.  As such evidence has not been presented regarding 
this claim, the claim is not well grounded.  In the absence 
of a well grounded claim, the appeal for service connection 
for a conversion hysteria disorder must be denied.  Edenfield 
v. Brown, 8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance the Board is of the opinion that the RO has 
associated with the claims folder all the available medical 
records for consideration.  Therefore, under the 
circumstances of this case, the VA has not been put on notice 
that relevant evidence exists, or could be obtained, which, 
if true, would make the veteran's claims "plausible."  
Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claim.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.





ORDERS

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a conversion hysteria 
disorder is denied, as not well-grounded.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals. 

- 13 -


